Citation Nr: 1410163	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-48 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for cancer of the right thigh, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.G., observer



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 through December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2011, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim. The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.

The reopened issue of entitlement to service connection for cancer of the right thigh and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final January 2008 rating decision, the RO denied entitlement to service connection for cancer of the right thigh.   

2.  Evidence received since the final January 2008 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cancer of the right thigh.   


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied the Veteran's claim of entitlement to service connection for cancer of the right thigh is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cancer of the right thigh.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for cancer of the right thigh is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends his cancer of the right thigh is related to service, to include his claimed exposure to depleted uranium.  His claim of entitlement to service connection for such was initially denied in a January 2008 rating decision.  At such time, the RO considered the Veteran's service treatment records, which were silent for any indications of cancer or right thigh complaints, along with VA and private treatment records showing treatment for cancer of the right thigh. The RO denied the claim on the basis that cancer of the right thigh was not incurred in or aggravated by service.  

In January 2008, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for cancer of the right thigh was received until June 2009, when the Veteran called to reopen such claim.  Therefore, the January 2008  rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for cancer of the right thigh was received prior to the expiration of the appeal period stemming from the January 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The evidence received since the January 2008 RO decision includes letters from three of the Veteran's private physicians suggesting that there may be a link between the Veteran's claimed exposure to depleted uranium in service and his cancer of the right thigh.  Such is new in that it was not of record at the time of the January 2008 RO decision and is material as it suggests a link between the Veteran's service and his claimed disability.  In this regard, at the time of the prior final denial, the Veteran did not have any medical evidence suggesting a nexus between his cancer of the right thigh and service.  Applying the precedent of Shade, the Board finds that this evidence triggers VA's duty to obtain a VA examination and medical opinion addressing whether the Veteran's cancer of the right thigh is related to service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for cancer of the right thigh is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cancer of the right thigh is reopened.
 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for cancer of the right thigh, as well as his claim of entitlement to service connection for GERD, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In particular, with regard to the Veteran's claimed cancer of the right thigh, he has not been afforded a VA examination, but has submitted private medical evidence suggesting a link between his claimed exposure to depleted uranium in service and his cancer of the right thigh.  A letter from the Veteran's private physician, Dr. C.H.A., states, "Over the past 5 years, there has been increasing evidence that depleted uranium  is both a teratogen and a carcinogen.  In particular, depleted uranium is known to cause soft tissue sarcomas if a fragment is deposited below the skin surface.  Most solid tissue tumors caused by radiation develop between 5 and 15 years following exposure so that your cancer was definitely diagnosed at about the time we would expect to see a cancer cause by your uranium exposure."  The Veteran also submitted supporting, but less specific, statements from two other private physicians.  However, also in the claims file is conflicting medical evidence, cited by the RO in the September 2010 Statement of the Case, from the National Academy of Sciences, which led the Secretary to determine that the establishment of presumptive service connection for any disabilities based on exposure to depleted uranium was not warranted.  Also of record is a depleted uranium fact sheet, printed from the Internet.  Based on the above, the Board finds that the a VA opinion is necessary to address the etiology of the Veteran's cancer of the right thigh, in light of the conflicting medical evidence of record.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's GERD claim, the Board notes that he was afforded a VA examination in March 2010, but no opinion was provided.  During the hearing, the Veteran posited that his GERD could be due to in-service conditions, including sand ingested during sandstorms while serving overseas, medications, biting flies and diesel fumes.  He also testified that his GERD had its onset within three months of separating from service, seeking treatment in 1993, and that he underwent surgery for such in 1994.  Accordingly, a VA opinion regarding the etiology of the Veteran's GERD, which considers the Veteran's contentions and medical history, is warranted.

Additionally, the record indicates there are missing private and VA treatment records.  During the hearing, the Veteran stated that he sees Dr. C.H.A. yearly and Dr. J.M.B. every six months.  The most recent treatment from records from Dr. C.H.A. and Dr. J.M.B. are dated March 2009 and June 2009, respectively.   Additionally, in an Authorization and Consent to Release Information form, dated September 2009, the Veteran indicated that he was treated by a Dr. D.K. for GERD from November 1994 through 1995.  While the RO requested records from Dr. D.K., the only records submitted are dated May 2004, and indicate that the Veteran was administered surgery relating to his GERD "about 8 years ago."

Lastly, an October 2013 rating decision indicates that the RO considered VA treatment records, dated October 2, 1997, through October 2, 2013, from the VA Medical Centers (VAMC) in Columbia and Upstate New York.  The most recent VA treatment records in the Veteran's paper and virtual claims files are dated through August 25, 2010, from the Canandaigua, New York, VAMC; there are no records from the VAMCs in Columbia and Upstate New York.  Accordingly, on remand, the RO should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of private treatment for his cancer of the right thigh and GERD and to provide necessary releases for records of such treatment.  Of particular interest are any records from Dr. C.H.A. and Dr. J.M.B., dated March 2009 and June 2009, respectively, as well as records from Dr. D.K., dated November 1994 through 1995.  The AOJ should obtain complete records of all such treatment from all sources identified by the Veteran.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all VA treatment records dated October 2, 1997, through October 2, 2013, from the VAMCs in Columbia and Upstate New York, and any from the Canandaigua, New York, VAMC, dated after August 25, 2010, pertaining to the Veteran's cancer of the right thigh and GERD.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should obtain a VA opinion regarding the etiology of the Veteran's cancer of the right thigh from a VA oncologist or appropriate physician.  The need for an examination of the Veteran is left up to the discretion of the physician designated to write the opinion.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to write the opinion, and the report should include discussion of the Veteran's documented medical history and assertions.  If applicable, all indicated tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cancer of the right thigh had its onset in or is otherwise medically related to service, including as due to exposure to depleted uranium.

In rendering the requested opinion, the examiner should consider all pertinent medical and lay evidence of record, and is asked to specifically comment on the conflicting medical evidence of record, including: 1.) a letter from the Veteran's private physician, Dr. C.H.A., stating, "Over the past 5 years, there has been increasing evidence that depleted uranium is both a teratogen and a carcinogen.  In particular, depleted uranium is known to cause soft tissue sarcomas if a fragment is deposited below the skin surface.  Most solid tissue tumors caused by radiation develop between 5 and 15 years following exposure so that your cancer was definitely diagnosed at about the time we would expect to see a cancer cause by your uranium exposure;" 2.) supporting statements from two other private physicians; 3.) a study from the National Academy of Sciences (cited by the RO in the September 2010 Statement of the Case), which led the Secretary to determine that the establishment of presumptive service connection for any disabilities based on exposure to depleted uranium was not warranted; and, 4.) a depleted uranium fact sheet, printed from the Internet.

The examiner should set forth all findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should obtain a VA opinion regarding the etiology of the Veteran's GERD by a gastroenterologist, or other appropriate  VA physician.  The need for an examination of the Veteran is left up to the discretion of the physician designated to write the opinion.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to write the opinion, and the report should include discussion of the Veteran's documented medical history and assertions.  If applicable, all indicated tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's GERD disability had its onset in or is otherwise medically related to service, including his claims that his GERD could be due to ingesting sand during sandstorms while serving overseas, medications given in service, biting flies and exposure to diesel fumes.  The examiner should also consider the Veteran's reports of seeking treatment for GERD within three months of separation from service, and undergoing surgery for such in 1994.

In rendering the requested opinion, the examiner should consider all pertinent medical and lay evidence of record. In this regard, the examiner is advised that the Veteran is competent to describe his in-service symptomatology and treatment, and should comment as to whether there is any medical reason to accept or reject his reported treatment history.

The examiner should set forth all findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


